



Exhibit 10.4
CHENIERE ENERGY, INC.
2011 INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT (UK)


1.Award. Cheniere Energy, Inc., a Delaware corporation (the “Company”), has
awarded the undersigned Participant (for purposes of this Agreement, the
“Participant”) restricted stock units (this “Award”) effective as of the date
set forth on the signature page hereto (the “Grant Date”) pursuant to the
Company’s 2011 Incentive Plan, as amended (the “Plan”). Unless otherwise defined
in this Restricted Stock Unit Award Agreement (this “Agreement”), capitalized
terms used herein shall have the meanings assigned to them in the Plan.
2.Restricted Stock Units. The Company hereby awards the Participant the number
of restricted stock units set forth in Schedule A (the “RSUs”). Each RSU
constitutes an unfunded and unsecured promise by the Company to deliver (or
cause to be delivered) one share of common stock, $0.003 par value per share, of
the Company (a “Share”). The RSUs will be subject to vesting in accordance with
Paragraph 3 below.
3.Vesting. Subject to the Participant’s continued employment or engagement and
Paragraphs 4 and 5, the RSUs shall vest on the date or dates set forth in
Schedule A (each, a “Vesting Date”).
4.Termination of Employment or Engagement. Except as otherwise provided in this
Paragraph 4, the Participant will automatically forfeit any and all unvested
RSUs covered by this Award on the earlier of the date of (1) service of notice
of termination of the Participant's employment or engagement by the Company
and/or any of its subsidiaries and/or Affiliates, (2) service of notice of
resignation by the Participant from such employment or engagement, (and in
respect of each of (1) and (2), irrespective of the fact that the effective date
of termination of such employment or engagement will not occur until some later
date) and/or (3) the summary termination (whether by the Company and/or any of
its subsidiaries and/or Affiliates or the Participant) of such employment or
engagement, in each case for any reason (the “Trigger Date”). Notwithstanding
the foregoing:
(A)Upon the termination of the Participant’s employment or engagement with the
Company and/or a subsidiary and/or an Affiliate by the Company and/or a
subsidiary and/or an Affiliate without Cause (a “Qualifying Termination”),
unvested RSUs will (subject to Paragraph 4(C) below) be treated in accordance
with Appendix 1.
(B)Upon the termination of the Participant’s employment or engagement with the
Company and/or a subsidiary and/or an Affiliate (1) by the Company and/or a
subsidiary and/or an Affiliate due to the disability of the Participant, as
defined by Section 6 of the Equality Act 2010 or (2) due to the death of the
Participant while performing Continuous Service, unvested RSUs shall (subject to
Paragraph 4(C) below) vest in full immediately.
(C)Notwithstanding anything herein to the contrary, unvested RSUs will not vest
as a result of a termination by the Company and/or a subsidiary and/or an
Affiliate without Cause or due to the disability of the Participant, as defined
above, in each case, unless the Participant executes and delivers to the Company
(and does not revoke) a fully effective statutory settlement agreement and
release of claims at such time(s) and in such form as may be




--------------------------------------------------------------------------------





required by the Company (the “Release”). If the Release is not timely executed
and delivered by the Participant to the Company, or if such Release is timely
executed and delivered but is subsequently revoked by the Participant, then the
Participant will automatically forfeit the unvested RSUs covered by this Award
effective as of the Trigger Date.
(D)For purposes of this Agreement, the term “Cause” means a separation from
service (as defined in Section 409A of the Code) as a result of any of the
following:
(i)the commission by the Participant of a crime or other act of misconduct that
causes or is likely to cause economic damage to the Company or an Affiliate or
injury to the business reputation of the Company or an Affiliate;
(ii)the commission by the Participant of an act of fraud in the performance of
the Participant’s duties on behalf of the Company or an Affiliate;
(iii)the violation by the Participant of the Company’s Code of Business Conduct
and Ethics Policy; or
(iv)the failure of the Participant to perform his or her duties at a level and
in a manner satisfactory to the Company in its sole discretion.
The determination of whether Cause exists with respect to the Participant shall
be made by the Company's Chief Human Resources Officer in his or her sole
discretion in consultation with the Company's General Counsel.
(E)For purposes of this Agreement, the term “Related Employer” means (i) an
Affiliate that is a member of a controlled group of corporations (as defined in
section 414(b) of the Code) that includes the Company, (ii) an Affiliate
(whether or not incorporated) that is in common control (as defined in
section 414(c) of the Code) with the Company, or (iii) an Affiliate that is a
member of the same affiliated service group (as defined in section 414(m) of the
Code) as the Company.
5.Change in Control. In the event of a Change in Control of the Company, this
Award will be treated in accordance with Appendix 1. For purposes of this
Agreement, the term “Change in Control” means the occurrence of any of the
following events:
(A)any “person” (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as modified in Section 13(d) and
14(d) of the Exchange Act) other than (A) the Company or any Affiliate, (B) any
employee benefit plan of the Company or of any Affiliate, (C) an entity owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company, or (D) an underwriter temporarily
holding securities pursuant to an offering of such securities (a “Person”),
becomes the “beneficial owner” (as defined in Rule 13d-3(a) of the Exchange
Act), directly or indirectly, of securities of the Company representing 50.1% or
more of the shares of voting stock of the Company then outstanding; or
(B)the consummation of any merger, organization, business combination or
consolidation of the Company with or into any other company, other than a
merger, reorganization, business combination or consolidation which would result
in the holders of the voting securities of the Company outstanding immediately
prior thereto holding securities which


2



--------------------------------------------------------------------------------





represent immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company; or
(C)the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets, or the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company; or
(D)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose nomination by the Board was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest or threatened election contest
with respect to the election or removal of directors or other solicitation of
proxies or consents by or on behalf of a person other than the Board.
Notwithstanding the foregoing, a Change in Control shall not occur or be deemed
to occur if any event set forth in subsections (A) — (D) above, that would
otherwise constitute a Change in Control, occurs as a direct result of the
consummation of a transaction solely between the Company and one or more of its
controlled Affiliates. Notwithstanding the foregoing, however, in any
circumstance or transaction in which compensation payable pursuant to this Award
would be subject to the income tax under the Section 409A Rules if the foregoing
definition of “Change in Control” were to apply, but would not be so subject if
the term “Change in Control” were defined herein to mean a “change in control
event” within the meaning of Treasury Regulation § 1.409A-3(i)(5), then “Change
in Control” means, but only to the extent necessary to prevent such compensation
from becoming subject to the income tax under the Section 409A Rules, a
transaction or circumstance that satisfies the requirements of both (1) a Change
in Control under the applicable clause (A) through (D) above, and (2) a “change
in control event” within the meaning of Treasury Regulation
Section § 1.409A-3(i)(5).
6.Settlement; Dividend Equivalents; Withholding of Taxes.
(A)Subject to the terms of this Agreement, one Share will be delivered in
respect of each vested RSU on or as soon as reasonably practicable, but in no
event later than the sixtieth (60th) day, following the date on which the RSUs
vest as determined in accordance with Paragraphs 3, 4 or 5. All ordinary cash
dividends that would have been paid upon any Shares delivered in respect of the
vested RSUs had such Shares been issued as of the Grant Date (as determined by
the Committee) will be paid to the Participant (without interest) on the date on
which the RSUs are settled in accordance with this Paragraph 6(A) to the extent
that the RSUs vest.
(B)The Company’s obligation to deliver Shares or any other amounts under this
Award is subject to the payment of all federal, state and local income,
employment and other taxes and social security contributions or other amounts
required to be withheld or paid (as appropriate) by the Company or any
subsidiary or Affiliate in connection with this Award. The


3



--------------------------------------------------------------------------------





Company and any subsidiary or Affiliate shall have the right to take any action
(subject to applicable laws) as may be necessary or appropriate to satisfy any
withholding obligations, provided, however, that except as otherwise agreed in
writing by the Participant and the Company (or a relevant subsidiary or
Affiliate), if the Participant is an Executive Officer or an individual subject
to Rule 16b-3, such tax withholding obligations will be effectuated by the
Company withholding a number of Shares that would otherwise be delivered in
respect of the RSUs with a Fair Market Value equal to the amount of such tax
withholding obligations (at the minimum withholding tax rate required by the
Code).
7.Participant Covenants.
(A)Non-Solicitation. In exchange for the promises set forth herein, including
the consideration set forth in Paragraph 1, and in order to protect the
goodwill, confidential information, customer connections, stability of the
workforce, supply chain and other legitimate business interests of the Company
and its subsidiaries and Affiliates, during the Participant’s employment or
engagement with the Company and/or its Affiliates and for one year (less any
period of time the Participant spends on 'garden leave') following the
Participant’s termination of employment or engagement for any reason, the
Participant will not, directly or indirectly, do any of the following or assist
any other person, firm, or entity to do any of the following: (a) solicit on
behalf of the Participant or another person or entity, the employment or
services of, or hire or retain, any person who is employed or engaged (whether
as a consultant or independent contractor) by the Company or any of its
subsidiaries or Affiliates (i) in an executive, sales, marketing, research,
technical, finance, trading or operations capacity or (ii) whose departure from
the Company of any of its subsidiaries or Affiliates would have a significant
impact on the business of such company or the stability of its workforce and (1)
with whom the Participant worked at any time during the 12 months up to and
including the termination of the Participant's employment or engagement or (2)
in relation to whom as at the date of termination of the Participant's
employment or engagement the Participant possessed confidential information, in
each case with a view to inducing that person to leave such employment or
engagement (whether or not such person would commit a breach of his contract of
employment or engagement by reason of leaving), (b) induce or attempt to induce
any such employee of the Company or any of its subsidiaries or Affiliates to
terminate that employee’s employment with the Company or such subsidiary or
Affiliate; (c) induce or attempt to induce any such consultant or independent
contractor doing business with or retained by the Company or its subsidiaries or
Affiliates to terminate their consultancy or contractual relationship with the
Company or such subsidiary or Affiliate or otherwise reduce the services they
provide to the Company or such subsidiary or Affiliate or (d) interfere with the
relationship of the Company or any of its subsidiaries or Affiliates with any
vendor or supplier.
(B)Confidentiality. During the Participant's employment or engagement and
thereafter, the Participant shall maintain the confidentiality of the following
information: proprietary technical and business information relating to any
Company plans, analyses or strategies concerning international or domestic
acquisitions, possible acquisitions or new ventures; development plans or
introduction plans for products or services; unannounced products or services;
operation costs; pricing of products or services; research and development;
personnel information; manufacturing processes; installation, service, and
distribution procedures and processes; customer lists; any know-how relating to
the design, manufacture, and marketing of any of the Company’s services and
products, including components and parts thereof; non-public information
acquired by the Company concerning the requirements and


4



--------------------------------------------------------------------------------





specifications of any of the Company’s agents, vendors, contractors, customers
and potential customers; non-public financial information, business and
marketing plans, pricing and price lists; non-public matters relating to
employee benefit plans; quotations or proposals given to agents or customers or
received from suppliers; documents relating to any of the Company’s legal rights
and obligations; the work product of any attorney employed by or retained by the
Company; and any other information which is sufficiently confidential,
proprietary, and secret to derive economic value from not being generally known
including with respect to intellectual property inventions and work product. The
Participant shall maintain in the strictest confidence and will not, directly or
indirectly, intentionally or inadvertently, use, publish, or otherwise disclose
to any person or entity whatsoever, any of the information of or belonging to
the Company or to any agent, joint venture, contractor, customer, vendor, or
supplier of the Company regardless of its form, without the prior written
explicit consent of the Company. The Participant acknowledges that the foregoing
information is not generally known, is highly confidential and constitutes trade
secrets or confidential information of the Company. The Participant shall take
reasonable precautions to protect the inadvertent disclosure of information. The
foregoing shall not apply to information that the Participant is required to
disclose by applicable law, regulation, or legal process (provided that the
Participant provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding the foregoing, nothing in this Agreement prohibits the
Participant from reporting possible violations of federal law or regulation to
any government agency or entity or making other disclosures that are protected
under whistleblower provisions of law (including, without limitation, a
protected disclosure in accordance with the provisions set out in the Employment
Rights Act 1996).  The Participant does not need prior authorization to make
such reports or disclosures and is not required to notify the Company that the
Participant has made any such report or disclosure.
(C)Non-Disparagement. During the Participant's employment or engagement and
thereafter, the Participant shall not make or publish any disparaging statements
(whether written, electronic or oral) regarding, or otherwise malign the
business reputation of, the Company, its subsidiaries or Affiliates or any of
their respective officers, directors, managers, employees or partners.
(D)Participant Acknowledgements.
(i)The Participant agrees that the restrictions in this Paragraph 7 are
reasonable in light of the scope of Company’s business operations, the
Participant’s position within the Company and its subsidiaries and Affiliates,
the interests which the Company and its subsidiaries and Affiliates seeks to
protect, and the consideration provided to the Participant. The Participant
agrees that these restrictions go only so far as to protect the legitimate
business interests of the Company, and its subsidiaries and Affiliates, and that
those interests are worth protecting for the continued success, viability, and
goodwill of the Company and its subsidiaries and Affiliates.
(ii)The Participant expressly acknowledges that any breach or threatened breach
of any of the terms and/or conditions set forth in this Paragraph 7 may result
in substantial, continuing, and irreparable injury to the Company and/or its
subsidiaries and/or Affiliates for which monetary damages alone would not be a
sufficient remedy. Therefore, the Participant hereby agrees that, in addition to
any other remedy that may be available to the


5



--------------------------------------------------------------------------------





Company or its subsidiaries or Affiliates (including pursuant to Paragraph 9),
in the event of any breach or threatened breach of any of the terms and/or
conditions set forth in this Paragraph 7, the Company and/or its subsidiaries
and/or Affiliates shall be entitled to injunctive relief, specific performance
or other equitable relief by a court of appropriate jurisdiction, without the
requirement of posting bond or the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach. Without limitation on
the rights of the Company and/or its subsidiaries and/or Affiliates under the
foregoing sentence or under Paragraph 9, in the event of any actual breach of
any of the terms and/or conditions set forth in (a) Paragraph 7(A) during the
term of such covenants, or (b) Paragraphs 7(B) or (C) of this Agreement prior to
the first anniversary of the date on which the Participant’s employment or
engagement terminates for any reason: (i) if the Award is unvested, then the
Award will immediately be forfeited for no consideration; (ii) the Company will
cease to be obligated to furnish the Participant any further payments or
deliveries pursuant to this Agreement; and (iii) the Participant shall promptly
repay to the Company an amount equal to the gain realized in respect of this
Award within the three preceding years (which gain shall be deemed to be an
amount equal to the aggregate Fair Market Value, on each of the date(s) on which
the Award is settled, of the Shares delivered to the Participant under this
Award within such three-year period); provided that the foregoing repayment
obligations, and the cessation of further payments and benefits, shall be
without prejudice to the Company’s and its subsidiaries' and Affiliates' other
rights.
8.Cooperation. Following the termination of the Participant’s employment or
engagement with the Company or its subsidiaries or Affiliates for any reason,
the Participant agrees (i) to reasonably cooperate with the Company, its
subsidiaries or Affiliates and each of their respective directors, officers,
attorneys and experts, and take all actions the Company and/or its subsidiaries
and/or Affiliates may reasonably request, including but not limited to
cooperation with respect to any investigation, government inquiry,
administrative proceeding or litigation relating to any matter in which the
Participant was involved or had knowledge during the Participant’s employment or
engagement with the Company or its subsidiaries or Affiliates and (ii) that, if
called upon by the Company, its subsidiaries or Affiliates, the Participant will
provide assistance with respect to business, personnel or other matters which
arose during the Participant’s employment or engagement with the Company, its
subsidiaries or Affiliates or as to which the Participant has relevant
information, knowledge or expertise, with such cooperation including, but not
limited to, completing job tasks in progress, transitioning job tasks to other
personnel of the Company or its subsidiaries or Affiliates, responding to
questions and being available for such purposes. Any cooperation requests shall
take into account the Participant’s personal and business commitments, and the
Participant shall be reasonably compensated for the Participant’s time (if
appropriate for the matter) and further reimbursed for any documented expenses
(including reasonable attorney’s fees) incurred in connection with such
cooperation within thirty (30) days of the Participant providing an invoice to
the Company, as the Company considers reasonable and only to the extent
permitted and provided for by any applicable rules, including any rules of Court
or Practice Direction, from time to time.
9.Forfeiture/Clawback.
(A)The delivery of Shares under this Award is subject to any policy (whether in
existence as of the Grant Date or later adopted) established by the Company or
required by applicable law providing for clawback or recovery of amounts that
were paid to the Participant. The Company will make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.


6



--------------------------------------------------------------------------------





(B)In addition to Paragraph 9(A) and notwithstanding anything to the contrary in
this Agreement, if the Board or Committee determines that the Participant has,
without the consent of the Company, violated a non-competition, non-solicitation
or non-disclosure covenant (including the covenants in Paragraph 7) between the
Participant and the Company or any subsidiary or any Affiliate, then the Board
or Committee may in its sole discretion (i) determine that all or any portion of
any unvested RSUs shall be forfeited for no consideration and/or (ii) require
the Participant to promptly repay to the Company any gain realized in respect of
this Award within the three years preceding the date on which the Board or
Committee determines that any of the events described above has occurred (which
gain shall be deemed to be an amount equal to the aggregate Fair Market Value,
on each of the date(s) on which the Award is settled, of the Shares delivered to
the Participant under this Award within such three-year period). Unless
otherwise required by law, the provisions of this Paragraph 9(B) shall apply
during the Participant’s employment and/or engagement with the Company and/or
its Affiliates and for one year following the Participant’s termination of
employment and/or engagement for any reason. The foregoing forfeiture and
repayment obligations shall be without prejudice to any other rights that the
Company and/or any subsidiary or Affiliate may have.
10.Effect of the Plan. This Award is subject to all of the provisions of the
Plan and this Agreement, together with all of the rules and determinations from
time to time issued by the Committee and/or the Board pursuant to the Plan,
including the restrictions in the Plan on the transferability of awards. In the
event of a conflict between any provision of the Plan and this Agreement, the
provisions of this Agreement shall control but only to the extent such conflict
is permitted under the Plan. By accepting this Award, the Participant
acknowledges that he or she has received a copy of the Plan and agrees that the
Participant will enter into such written representations, warranties and
agreements and execute such documents as the Company may reasonably request in
order to comply with applicable securities and other applicable laws, rules or
regulations, or with this document or the terms of the Plan.
11.Amendment and Termination; Waiver. This Agreement, together with the Plan,
constitutes the entire agreement by the Participant and the Company with respect
to the subject matter hereof, and supersedes any and all prior agreements or
understandings between the Participant and the Company with respect to the
subject matter hereof, whether written or oral. This Agreement may not be
amended or terminated by the Company in a manner that would be materially
adverse to the Participant without the written consent of the Participant,
provided that the Company may amend this Agreement unilaterally (a) as provided
in the Plan or (b) if the Company determines that an amendment is necessary to
comply with applicable law (including the requirements of the Code). Any
provision for the benefit of the Company contained in this Agreement may be
waived in writing, either generally or in any particular instance, by the
Company. A waiver on one occasion shall not be deemed to be a waiver of the same
or any other breach on a future occasion.
12.Unsecured Obligation. The Company’s obligation under this Agreement shall be
an unfunded and unsecured promise. The Participant’s right to receive the
payments and benefits contemplated hereby from the Company under this Agreement
shall be no greater than the right of any unsecured general creditor of the
Company, and the Participant shall not have nor acquire any legal or equitable
right, interest or claim in or to any property or assets of the Company. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
will create or be construed to create a trust of any kind or a fiduciary
relationship between the Participant and the Company or any other person.


7



--------------------------------------------------------------------------------





13.No Right To Continued Employment or Engagement. Neither this Award nor
anything in this Agreement shall confer upon the Participant any right to
continued employment or engagement with the Company (or its subsidiaries or
Affiliates or their respective successors) or shall interfere in any way with
the right of the Company (or its subsidiaries or Affiliates or their respective
successors) to terminate the Participant’s employment or engagement at any time.
14.Tax Matters; No Guarantee of Tax Consequences. This Agreement is intended to
be exempt from, or to comply with, the requirements of Section 409A of the Code
and this Agreement shall be interpreted accordingly; provided that in no event
whatsoever shall the Company or any of its Affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Participant by
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code. Each payment under this Agreement will be treated as a separate
payment for purposes of Section 409A of the Code. The Company makes no
commitment or guarantee to the Participant that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Agreement.
15.Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware to the extent federal law does not
supersede and preempt Delaware law (in which case such federal law shall apply).
16.Severability; Interpretive Matters. In the event that any provision of this
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Agreement, and this Agreement shall be construed and enforced
as if the illegal, invalid, or unenforceable provision had never been included
herein. Whenever required by the context, pronouns and any variation thereof
shall be deemed to refer to the masculine, feminine, or neuter, and the singular
shall include the plural and vice versa. The captions and headings used in this
Agreement are inserted for convenience and shall not be deemed a part of this
Agreement granted hereunder for construction or interpretation.
17.Waiver. By participating in the Plan, the Participant waives all and any
rights to compensation or damages in consequence of the termination of his or
her employment or engagement with the Company and/or any past or present
subsidiary or Affiliate for any reason whatsoever, whether lawfully or
otherwise, insofar as those rights arise or may arise from his ceasing to have
rights under the Plan (including ceasing to be entitled to any RSU) as a result
of such termination, or from the loss or diminution in value of such rights or
entitlements, including by reason of the operation of the terms of the Plan, any
determination by the Board (or its designee) pursuant to a discretion contained
in the Plan or the provisions of any statute or law relating to taxation.
18.Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.
[Remainder of Page Blank — Signature Page Follows]


8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date indicated below.
COMPANY:
 
 
CHENIERE ENERGY, INC.
 
 
 
 
By:
 
 
Name:
 
Title:

    


I hereby accept the Award subject to all of the terms and provisions hereof. I
acknowledge and agree that the Award shall vest and become payable, if at all,
only during the period of my continued service with the Company or as otherwise
provided in this Agreement (not through the act of issuing the Award).
PARTICIPANT:
 
 
 
 
By:
 
 
Name:

                
Grant Date:
 



[Signature Page — Restricted Stock Unit Award under 2011 Incentive Plan]


Schedule A


•
RSUs: ●

•
Vesting Dates:

Date
Number of RSUs that Vest
[●]
●
[●]
●
[●]
●







9



--------------------------------------------------------------------------------





Appendix 1 — Termination and Change in Control


1.
Qualifying Termination - Treatment of Outstanding RSUs

In the circumstances set out in Paragraph 4(A) of this Agreement and subject to
the terms and conditions of this Agreement, the Participant shall be entitled to
acceleration of vesting of:
(a)In the event of a Qualifying Termination of a Participant not during the
Protection Period (as defined below), (i) subject to Section 1(C) below,
unvested RSUs that were granted within the six (6) month period immediately
preceding the Trigger Date will be automatically forfeited for no consideration,
and (ii) subject to sub-clause (i) hereof, the Participant's outstanding
unvested RSUs will automatically vest with respect to such RSUs that would have
vested had the Participant remained continuously employed through the first
anniversary of the Qualifying Termination, and
(b)In the event of a Qualifying Termination of a Participant during the
Protection Period, all of the Participant’s outstanding unvested RSUs will
automatically vest in full.
(c)Notwithstanding anything in this Appendix 1, if a Qualifying Termination
occurs prior to a Change in Control, no RSUs that are unvested as of the
Qualifying Termination (after taking into account vesting acceleration pursuant
to Section 1(A) above) shall lapse or be forfeited solely on account of such
Qualifying Termination; provided, however, if the Change in Control has not
occurred within the 3-month period immediately following the Trigger Date thus
resulting in such Qualifying Termination occurring outside the Protection
Period, all such unvested RSUs shall automatically lapse and be forfeited for no
consideration at the end of such 3-month period.
2.Vesting on Change in Control
Subject to the terms and conditions of this Agreement, if a Participant remains
continuously employed or engaged with the Company or a Related Employer from the
date of his or her commencement of participation in the Plan through the date of
a Change in Control:
A.Subject to Section 2(B) of this Appendix 1, all of the Participant's
outstanding unvested RSUs will automatically vest in full as of the date of the
Change in Control.
B.Notwithstanding anything herein to the contrary, unvested RSUs will not vest
as a result of a Change in Control unless, if requested by the Company, the
Participant executes and delivers to the Company (and does not revoke) a
Release. If the Release is not timely executed and delivered by the Participant
to the Company, or if such Release is timely executed and delivered but is
subsequently revoked by Participant, then the unvested RSUs covered by this
Award will lapse immediately.
C.Subject to the terms and conditions of this Agreement, a Participant’s
outstanding RSUs vesting pursuant to Section 2 of this Appendix 1 shall be
settled as soon as administratively practicable following the expiration of the
period during which the Participant may revoke the Release, but in all events no
later than the end of the sixtieth (60th) day following the date of the Change
in Control.


10



--------------------------------------------------------------------------------





3.Definitions
For the purposes of this Appendix, the following term shall have the following
meaning:
A."Protection Period" shall mean the period beginning three (3) months prior to
a Change in Control and ending two (2) years after such Change in Control.






11

